t c memo united_states tax_court petaluma fx partners llc ronald scott vanderbeek a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date edward m robbins jr for petitioner jason m kuratnick and gerald a thorpe for respondent memorandum opinion goeke judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction 1all section references are to the internal_revenue_code in effect for the years at issue respondent argues that the court lacks jurisdiction because the notice of final_partnership_administrative_adjustment fpaa dated date upon which the petition is based was issued for the taxable_year of petaluma fx partners llc petaluma ending date and thus does not confer jurisdiction on this court to review adjustments made to petaluma’s taxable_year ending date because we find the fpaa makes adjustments for the taxable_year ending date and because any reference to the taxable_year ending date was an error typographical in nature respondent’s motion to dismiss will be denied background petaluma a purported partnership was formed in date and began its business activities on date petaluma was a calendar_year taxpayer and on date filed its form_1065 u s return of partnership income for the taxable_year ending date on date respondent issued an fpaa to the tax_matters_partner and the notice partners of petaluma respondent determined that the partnership as well as certain transaction sec_2respondent contests whether a partnership existed as a matter of fact we use the terms partnership and partner for convenience and without deciding whether a partnership in fact existed relating to the purchase and transfer of offsetting options to the partnership should be disregarded for tax purposes while the adjustments respondent made in the fpaa pertain to the period october to date respondent’s fpaa reflects that the adjustments are being made for the taxable_year ending date on date respondent issued a corrected fpaa to the tax_matters_partner and the notice partners of petaluma to reflect that the adjustments were made for the taxable_year ending date with two exceptions the adjustments made in the date fpaa were identical to the adjustments made in the date fpaa on date ronald scott vanderbeek as a notice_partner of petaluma filed a petition seeking review of the adjustments set forth in the fpaa dated date on date respondent filed his answer in his answer respondent admitted that the date reflecting a taxable_year ending date contained in the initial fpaa was a typographical error and that a corrected fpaa reflecting the proper taxable_year ending date had been issued respondent attached the corrected fpaa to his answer respondent now submits that the admission pertaining to the 3the corrected fpaa did not contain adjustments for liabilities and capital-other current liabilities and partner’s capital accounts erroneous date taxable_year contained in his answer was itself an error respondent suggests that the revenue_agent who issued the original fpaa did so with the intent of making adjustments for petaluma’s taxable_year ending date according to respondent the revenue_agent was confused by petaluma’ sec_2001 return which was filed for a short taxable_year ending date discussion respondent moves to dismiss the petition for lack of jurisdiction respondent argues that because the date notice makes adjustments for the wrong taxable_year ending date instead of the taxable_year ending date the fpaa is invalid and the court lacks jurisdiction to review the adjustments therein respondent argues that the only fpaa upon which the court’s jurisdiction could have been invoked properly was the corrected fpaa issued on date the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent provided by congress see sec_7442 see also 114_tc_519 this court’s jurisdiction with respect to the tax treatment of partnerships is derived from the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 under the tefra provisions the commissioner must give notice to partners of both the beginning and the end of administrative proceedings at the partnership level sec_6223 the ending notice is the issuance of an fpaa sec_6223 a partner may then seek judicial review of an fpaa by filing a petition_for_readjustment of the partnership items with this court sec_6226 the procedures under tefra parallel deficiency procedures in that the notice--the fpaa--gives the taxpayer the right to petition the tax_court thus we analyze the effect of errors in an fpaa in the same way we analyze errors contained in a notice_of_deficiency see 46_f3d_382 5th cir affg in part and revg in part on another ground tcmemo_1992_168 the commissioner is without authority to issue a notice_of_deficiency for the wrong taxable_year or for a period less than a taxpayer’s full taxable_year for instance in 80_tc_529 the commissioner used fiscal years instead of the appropriate calendar years to calculate the deficiency see also 17_tc_733 15_tc_253 we held the notice_of_deficiency to be invalid because the adjustments necessarily omitted items of income and deduction of the correct taxable_year and or had included other items which properly belong in another taxable_year century data sys inc v commissioner supra pincite thus if the commissioner is without authority to issue a notice for less than a taxpayer’s full taxable_year we are without authority to review the adjustments therein see id pincite 45_tc_368 at the same time however we have held that an error in a notice_of_deficiency concerning the taxable_period at issue will not invalidate the notice if the taxpayer was not misled by the error st paul bottling co v commissioner 34_tc_1137 see also eg anderten v commissioner tcmemo_1993_2 references to wrong taxable_year in explanation did not invalidate notice erickson v commissioner tcmemo_1991_97 when taxpayer receives single document including a cover letter and explanatory statements we look to the entire document to determine whether the taxpayer could have been misled in st paul bottling co the commissioner issued a notice_of_deficiency stating that the commissioner had determined deficiencies for the taxable years and the attached explanation however made clear that the commissioner had in fact determined deficiencies for the and tax years we held that it was proper to ignore the error where the taxpayer was not misled thus a notice_of_deficiency or fpaa containing errors with respect to the taxable_year at issue may still confer jurisdiction upon this court where the taxpayer reasonably could not be misled as to the taxable_period involved 98_f2d_968 7th cir revg and remanding 33_bta_564 peoplefeeders inc subs v commissioner tcmemo_1999_36 in the case before us respondent made adjustments to partnership items for the correct taxable_year of petaluma the calendar_year ending date yet notified the partners that those adjustments were for the taxable_year ending date the partners however could not have reasonably been misled by the error as petaluma had no existence until the end of date and did not begin any business activities until date there were no adjustments that respondent could have made to petaluma with respect to a taxable_year ending date respondent’s attempt to create a distinction between a typographical error and an error with some greater intent is unconvincing respondent admitted in his answer that the error was typographical and that respondent was making adjustments to partnership items for the taxable_year ending date the fact that petaluma did not even begin its business activities until date and the only adjustments contained in the fpaa were for the period october through date makes any suggestion that respondent’s revenue_agent intended the fpaa to relate to the taxable_year ending date inaccurate accordingly we find that respondent’s fpaa while purporting to make adjustments for the tax_year ending date in fact makes adjustments for the tax_year ending date and is sufficient to confer jurisdiction on this court for petaluma’s tax_year ending date to reflect the foregoing an order denying respondent’s motion to dismiss for lack of jurisdiction will be issued
